PER CURIAM.
Douglas M. Wyckoff appeals the trial court’s order rendered March 11, 2005, arguing that the court erred in resolving several postdissolution issues. He also argues that in light of the Florida Supreme Court’s decision in Wade v. Hirschman, 903 So.2d 928 (Fla.2005), this court should *1151vacate or modify our earlier decision in Wyckoff v. Wyckoff 820 So.2d 350 (Fla. 2d DCA 2002). We affirm in all respects but note that the substantial change test approved in Wade would apply to further child custody modification proceedings between the parties.
Affirmed.
SALCINES, STRINGER, and SILBERMAN, JJ., Concur.